Exhibit 21 SUBSIDIARIES OF TRUSTCO BANK CORP NY Trustco Bank Federally chartered savings bank ORE Subsidiary Corporation New York corporation Trustco Realty Corp. New York corporation (Subsidiary of Trustco Bank) Trustco Insurance Agency, Inc. New York corporation (Subsidiary of Trustco Bank) ORE Property, Inc. New York corporation (Subsidiary of Trustco Bank) ORE Property One, Inc. Florida corporation (Subsidiary of ORE Property, Inc.) ORE Property Two, Inc. Florida corporation (Subsidiary of ORE Property, Inc.) Each subsidiary does business under its own name. The activities of each are described in Part I, Item 1 of Form 10-K.
